Exhibit 10.1

 

AMENDMENT NO. 5 TO THE CREDIT AGREEMENT

 

AMENDMENT NO. 5, dated as of December 9, 2015 (this “Amendment”), by and among
IMMUCOR, INC., a Georgia corporation (the “Borrower”), IVD INTERMEDIATE HOLDINGS
B INC., a Delaware corporation (“Holdings”), the Subsidiary Guarantors, the
Revolving Credit Lenders party hereto, and CITIBANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) under the Credit Agreement,
dated as of August 19, 2011 (as amended by Amendment No. 1 on August 21, 2012,
as further amended by Amendment No. 2 on the Amendment No. 2 Effective Date, as
further amended by Amendment No. 3 and Amendment No. 4 on February 19, 2013, and
as further amended, restated, modified or supplemented from time to time, the
“Credit Agreement”), among the Borrower, Holdings, Citibank, N.A., as
administrative agent and as collateral agent under the Loan Documents, Swing
Line Lender and L/C Issuer, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and the other
parties from time to time party thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

WHEREAS, pursuant to Section 10.01(g)(2) of the Credit Agreement, the Borrower
desires to amend the Credit Agreement to modify certain terms of the financial
covenant set forth in Section 7.13(a) applicable to the Revolving Credit Loans
and the Required Facility Lenders in respect of the Revolving Credit Facilities
have delivered a consent hereto;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.     Amendments Relating to Revolving Credit Commitments.

 

Effective as of the Amendment No. 5 Effective Date, the Credit Agreement is
hereby amended as follows:

 

(a)     The Preamble of the Credit Agreement is hereby amended and restated by
inserting the words “(as amended by Amendment No. 1 on August 21, 2012, as
further amended by Amendment No. 2 on the Amendment No. 2 Effective Date, as
further amended by Amendment No. 3 and Amendment No. 4 on February 19, 2013, and
as further amended by Amendment No. 5 on December 9, 2015),” following the words
“August 19, 2011”.

 

(b)     The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

 

“Amendment No. 5” means Amendment No. 5 to this Agreement dated as of December
9, 2015.

 

 
 

--------------------------------------------------------------------------------

 

 

“Amendment No. 5 Effective Date” means December 9, 2015, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 5 are satisfied.

 

“Currency Adjustment Factor” means the greater of (x) zero and (y) an amount
equal to the difference between (a) Consolidated EBITDA calculated using
constant currency exchange rates (applicable to the Borrower’s consolidated
income statement used in calculating Net Income) for the applicable Test Period
using the currency exchange rates which were in effect for the corresponding
month during the Test Period ending on the day before the first day of the
applicable Test Period, and (b) Consolidated EBITDA calculated with currency
exchange rates applicable under GAAP; provided that for any applicable Test
Period the Currency Adjustment Factor shall not exceed 20% of Consolidated
EBITDA calculated without giving effect to the Currency Adjustment Factor.  For
the avoidance of doubt, constant currency exchange rates are to be measured and
applied on a monthly basis using a simple average of the daily exchange rates in
effect for such month.

 

“Currency Adjustment Factor Conditions” means each of the following conditions: 
(w) no portion of the Net Cash Proceeds from the sale or issuance of Qualified
Equity Interests or any contribution to the capital of the Borrower, in each
case, that is designated as a Cure Amount has been used to increase the amount
available for Restricted Payments, (x) no more than $100,000,000 of the
$150,000,000 limitation in the first clause (x) in Section 2.14(a) has been
utilized, (y) no more than $75,000,000 of cash and Cash Equivalents has been
deducted from Consolidated Senior Secured Net Debt in calculating the Senior
Secured Net Leverage Ratio and (z) no Restricted Payments made pursuant to any
of Sections 7.06(i), (k) and (l) have been paid to any of TPG Capital, L.P., TPG
IVD Co-Invest, L.P. or any of their respective investment funds or investment
partnerships managed or advised by any of them (excluding, for the avoidance of
doubt, portfolio holding companies of the Borrower).

 

(c)     Clause (a) of Section 7.13 of the Credit Agreement is hereby amended by
adding the following paragraph to the end of such clause (a):

 

“For purposes of this Section 7.13(a) (other than for the purpose of determining
pro forma compliance with this Section 7.13), commencing with the Test Period
ending on November 30, 2015, to the extent each of the Currency Adjustment
Factor Conditions have been met at the end of such Test Period, Consolidated
EBITDA shall be increased by the Currency Adjustment Factor (without duplication
of any addbacks or deductions to, or exclusions from, Consolidated Net Income in
calculating Consolidated EBITDA); provided, that if Consolidated EBITDA has been
increased pursuant to the Currency Adjustment Factor for any Test Period and
subsequent to the applicable determination of compliance with this Section 7.13
any of the Currency Adjustment Factor Conditions is not met, then the covenant
in this Section 7.13 shall be re-tested for all applicable Test Periods for
which Consolidated EBITDA was so increased by the Currency Adjustment Factor.”

 

 
-2-

--------------------------------------------------------------------------------

 

 

Section 2.     Representations and Warranties.

 

Each Loan Party represents and warrants to the Lenders as of the date hereof and
the Amendment No. 5 Effective Date that:

 

(a)     Before and after giving effect to this Amendment, the representations
and warranties of the Borrower and each other Loan Party contained in Article V
of the Credit Agreement or any other Loan Document shall be true and correct in
all material respects on and as of the Amendment No. 5 Effective Date; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further, that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective date.

 

(b)     At the time of and after giving effect to this Amendment, no Default
shall exist, or would result from the Amendment.

 

Section 3.     Conditions to Effectiveness.

 

This Amendment shall become effective on the date on which each of the following
conditions is satisfied:

 

(a)     The Administrative Agent’s receipt of counterparts of this Amendment
executed by (1) each Loan Party, (2) the Administrative Agent and (3) the
Required Facility Lenders in respect of the Revolving Credit Facilities (taken
as a whole), each of which shall be originals or facsimiles or electronic copies
(followed promptly by originals) unless otherwise specified.

 

(b)     The Administrative Agent’s receipt of the following, which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:

 

(1)     a certificate signed by a Responsible Officer of the Borrower certifying
that (x) before and after giving effect to this Amendment, the representations
and warranties of the Borrower and each other Loan Party contained in Article V
of the Credit Agreement or any other Loan Document shall be true and correct in
all material respects on and as of the Amendment No. 5 Effective Date; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further, that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective date and (y) at the time of and
after giving effect to this Amendment, no Default shall exist, or would result
from the Amendment.

 

 
-3-

--------------------------------------------------------------------------------

 

 

(c)     All fees and expenses due to the Administrative Agent, the Lead
Arrangers and the Lenders (including, without limitation, pursuant to Section 4
hereof) required to be paid on the Amendment No. 5 Effective Date and invoiced
at least two (2) Business Days prior to the Amendment No. 5 Effective Date shall
have been paid.

 

(d)     To the extent reasonably requested by a Revolving Credit Lender in
writing not less than five (5) Business Days prior to the Amendment No. 5
Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 5 Effective Date and such notice shall be conclusive and binding.

 

Section 4.     Expenses.

 

The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent.

 

Section 5.     Counterparts.

 

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

Section 6.     Governing Law and Waiver of Right to Trial by Jury.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

 

 
-4-

--------------------------------------------------------------------------------

 

 

Section 7.     Headings.

 

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

 

 Section 8.     Reaffirmation.

 

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.

 

Section 9.     Effect of Amendment; References to the Credit Agreement.

 

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Amendment
No. 5 Effective Date be deemed to refer to the Credit Agreement as amended
hereby, and, as used in the Credit Agreement, the terms “Agreement,” “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the Amendment No. 5 Effective Date, the Credit Agreement as amended
hereby.

 

Section 10.     Lender Signatures.

 

Each Lender that executes a signature page to this Amendment shall be deemed to
have approved this Amendment. Each Lender signatory to this Amendment agrees
that such Lender shall not be entitled to receive a copy of any other Lender’s
signature page to this Amendment, but agrees that a copy of such signature page
may be delivered to the Borrower and the Administrative Agent.

 

 

[Remainder of page left intentionally blank]

 

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

IVD INTERMEDIATE HOLDINGS B INC.,

 

      as Holdings  

 

 

 

 

         

By:

/s/ Jeffrey Binder

 

    Jeffrey Binder  

 

 

President & CEO

 

     

 

 

IMMUCOR, INC.,

 

      as the Borrower  

 

 

 

 

         

By:

/s/ Jeffrey Binder

 

    Jeffrey Binder  

 

 

President & CEO

 

 

 

 

BIOARRAY SOLUTIONS LTD.,

 

      as the Subsidiary Guarantor  

 

 

 

 

         

By:

/s/ Jeffrey Binder

 

    Jeffrey Binder  

 

 

President & CEO

 

 

 

 

IMMUCOR GTI DIAGNOSTICS, INC.,

 

      as the Subsidiary Guarantor  

 

 

 

 

         

By:

/s/ Jeffrey Binder

 

    Jeffrey Binder  

 

 

President & CEO

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 5]

 

 


--------------------------------------------------------------------------------

 

 

 

IMMUCOR HOLDINGS, INC.,

 

      as the Subsidiary Guarantor  

 

 

 

 

         

By:

/s/ Jeffrey Binder

 

    Jeffrey Binder  

 

 

President & CEO

 

  

 

 

IMMUCOR TRANSPLANT DIAGNOSTICS, INC.,

 

      as the Subsidiary Guarantor  

 

 

 

 

         

By:

/s/ Jeffrey Binder

 

    Jeffrey Binder  

 

 

President & CEO

 

 

 

 

IMMUCOR GTI DIAGNOSTICS HOLDING COMPANY, INC.,

 

      as the Subsidiary Guarantor  

 

 

 

 

         

By:

/s/ Jeffrey Binder

 

    Jeffrey Binder  

 

 

President & CEO

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 5]

 

 


--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A., as Administrative Agent,

 

 

 

 

 

         

By:

/s/ David Leland

 

    David Leland  

 

 

Vice President

 

 

 

 

CITIGROUP GLOBAL MARKETS INC., as Lead Arranger,

 

 

 

 

 

         

By:

/s/ David Leland

 

    David Leland  

 

 

Vice President

 

 

 

 

J.P. MORGAN SECURITIES LLC, as Lead Arranger,

 

 

 

 

 

         

By:

/s/ Vanessa Chiu

 

    Vanessa Chiu  

 

 

Executive Director

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 5]

 

 


--------------------------------------------------------------------------------

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as a Revolving Credit Lender (type name of the legal entity)

 

                           

By:

/s/ Michael Winters

 

    Michael Winters  

 

 

Vice President

 

 

 

 

  If a second signature is necessary:                  

By:

/s/ Michael Shannon

 

    Michael Shannon  

 

 

Vice President

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 5] 

 

 
 

--------------------------------------------------------------------------------

 

 



  JP MORGAN CHASE BANK, N.A. ,     as a Revolving Credit Lender                 
       

By:

/s/ Vanessa Chiu

 

    Vanessa Chiu  

 

 

Executive Director

 





 



 

 



 



  ROYAL BANK OF CANADA,     as a Revolving Credit Lender                       
 

By:

/s/ Dean Sas

 

    Dean Sas  

 

 

Authorized Signatory

 

 

 